Name: 2011/160/EU: Council Decision of 7Ã March 2011 on the conclusion of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism for the period 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014, and an Additional Protocol to the Agreement between the European Economic Community and Norway, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014
 Type: Decision
 Subject Matter: economic geography;  fisheries;  international affairs;  cooperation policy;  international trade;  European construction
 Date Published: 2011-03-16

 16.3.2011 EN Official Journal of the European Union L 69/1 COUNCIL DECISION of 7 March 2011 on the conclusion of an Agreement between the European Union, Iceland, Liechtenstein and Norway on an EEA Financial Mechanism 2009-2014, an Agreement between the European Union and Norway on a Norwegian Financial Mechanism for the period 2009-2014, an Additional Protocol to the Agreement between the European Economic Community and Iceland, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014, and an Additional Protocol to the Agreement between the European Economic Community and Norway, concerning special provisions applicable to imports into the European Union of certain fish and fisheries products for the period 2009-2014 (2011/160/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) Pursuant to Council Decision 2010/674/EU (1), the following agreements and protocols were signed, on behalf of the Union:  Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2009-2014 and the Annex thereto,  Agreement between the European Union and the Kingdom of Norway on a Norwegian Financial Mechanism for the period 2009-2014,  Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland and the Annex thereto,  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway and the Annex thereto. (2) The replacement of the existing financial mechanisms by new mechanisms, which relate to different time periods, different amounts of funds, and different implementing provisions, as well as the renewal and extension of the concessions relating to certain fish and fisheries products, taken as a whole, constitute an important development of the association with the EEA EFTA States, which justifies the recourse to Article 217 of the Treaty on the Functioning of the European Union. (3) These agreements and protocols should be concluded, HAS ADOPTED THIS DECISION: Article 1 The following agreements and protocols are hereby approved on behalf of the Union:  Agreement between the European Union, Iceland, the Principality of Liechtenstein and the Kingdom of Norway on an EEA Financial Mechanism 2009-2014 and the Annex thereto,  Agreement between the European Union and the Kingdom of Norway on a Norwegian Financial Mechanism for the period 2009-2014,  Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland and the Annex thereto,  Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway and the Annex thereto. Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the Union the act of approval provided for in each of the agreements and additional protocols, in order to express the consent of the Union to be bound. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S. (1) OJ L 291, 9.11.2010, p. 1.